DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application Number 15/459,576, filed on March 15, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 16, 2020, April 8, 2021 and May 7, 2020 have been considered by the examiner.

Election/Restrictions
Applicant's election with traverse of Species III (claims 16-27) in the reply filed on May 10, 2021 is acknowledged.  The traversal is on the ground(s) that Species I-II all include the same features of “the object surface of the fourth lens element is concave in a paraxial region thereof, and a central thickness of the first lens element is a maximum among all central thicknesses of the five lens elements” and all recite the same conditions of “0.10 < ImgH/f ≤ 0.29”.  This is not found persuasive because although the above statement may be true, it should be noted that Species 1 differs from Species II and Species II in that Species 1 also includes the “0 < ΣAT/CT1 ≤ 0.92” and differs from Species II in that it recites the limitation of “at least one surface of the five lens elements has at least one inflection point”.
It should also be noted that Species III differs from Species I in that it recites that “the first lens element has positive refractive power” and “the image-side surface of the third lens element is concave in a paraxial region thereof”.  Species III differs from Species II in that Species III recites the limitations “at least one surface of the five lens elements has at least one inflection point”.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 18-20, 22, 24, 26 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubota et al (U.S. Patent Publication 2015/0198791).
With regard to independent claim 1, Kubota et al teaches a photographing lens assembly comprising five lens elements (Figure 4), the five lens elements being, in order from an object side to an image side, a first lens element (Figure 4, element L1), a second lens element (Figure 
With regard to dependent claim 18, Kubota et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 16 and further teaches such a photographing lens assembly wherein the image-side surface of the fourth lens element is convex in a paraxial region thereof (page 8, paragraph [0088], data for Surface Number 8).
With regard to dependent claim 19, Kubota et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 16 and further teaches such a photographing lens assembly wherein the object-side surface of the fifth lens element is 
With regard to dependent claim 20, Kubota et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 16 and further teaches such a photographing lens assembly satisfying the conditional expression 1.0 < (V2+V3+V4+V5)/V1 < 2.50, as defined (page 8, paragraph [0088], νd data for L1, L2, L3, L4 and L5).
With regard to dependent claim 21, Kubota et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 16 and further teaches such a photographing lens assembly satisfying the conditional expressions 0 < R5/f < 0.90 and -3.0 < R1/R7 < 1.30, as defined (page 8, paragraph [0088], data for f, Surface Number 1, Surface Number 5 and Surface Number 7).
With regard to dependent claim 24, Kubota et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 16 and further teaches such a photographing lens assembly wherein there are at least three of the five lens elements with an Abbe number smaller than 30.0 (page 8, paragraph [0088], νd data for L2, L4 and L5).
With regard to dependent claim 26, Kubota et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 16 and further teaches an image capturing unit, comprising: such a photographing lens assembly (Figure 4); and an 
With regard to dependent claim 27, Kubota et al teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 26 and further teaches an electronic device, comprising: the image capturing unit (page 1, paragraph [0001]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al (U.S. Patent Publication 2015/0198791) as applied to claim 16 above, and further in view of Uchida(U.S. Patent Publication 2012/0081595).
With regard to dependent claim 27, although Kubota et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 16, Kubota et al fails to explicitly teach such a photographing lens assembly further comprising a reflective surface. In a related endeavor, Uchida teaches a photographing lens assembly comprising five lenses (Figure 1) further comprising a reflective surface (page 9, paragraph .

Allowable Subject Matter
Claims 17, 21 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches a photographing lens assembly comprising five lens elements, the five lens elements being, in order from an object side to an image side, a first lens element, a second lens element, a third lens element, a fourth lens element and a fifth lens element; wherein each of the five lens elements has an object-side surface facing toward the object side and an image-side surface facing toward the image side, the first lens element has positive refractive power, the object-side surface of the third lens element is convex in a paraxial region thereof , the image-side surface of the third lens element is concave in a paraxial region thereof, the fourth lens element has negative refractive power, the object-side surface of the fourth lens element is concave in a paraxial region thereof, at least one surface of the five lens elements has at least one inflection point, and a central thickness of the first lens element is a maximum among all central thicknesses of the five lens elements; and further satisfying the .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325.  The examiner can normally be reached on M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DARRYL J COLLINS/            Primary Examiner, Art Unit 2872 
23 June 2021